DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .






2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 25, 2021, has been entered.






Claim Disposition

3. 	Claims 5-6, 12 and 18-19 have been cancelled. Claims 1-4, 7-11, 13-14 and 20-21 are pending and are under examination.






Claim Rejections - 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


4.	Claims 1-4, 7-11, 13-14 and 20-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description 
The claimed invention as amended is directed to “a recombinant yeast cell, comprising at least one exogenous polynucleotide encoding one or more exogenous polypeptides…… that enables the recombinant yeast cell to produce ascorbate; and wherein the recombinant yeast cell further comprises a polynucleotide encoding collagen.
The claimed invention encompasses any yeast cell, any exogenous polynucleotides that could encode an exogenous polypeptide that are the enzymes recited in the claim and any polynucleotide that encodes a collagen. The instant specification at page 4 for example, discloses a recombinant type III bovine collagen (see page 4), thus the claims are overly broad and far exceed the limitations of the specification. No correlation is made between structure and function. It is noted that claims 3 and 4 provides a structure, however, independent claim 1 needs to stand on its own. In addition, claim 13 recites P. pastoris, however, claim 1 is not limited to that yeast.
The claimed invention is directed to a product, a yeast cell which is being modified but not adequately described with respect to the coding sequence and expression products which are only described by functional limitations only. No structure-function correlation is made in the claims and thus the claims are devoid of structural limitations (see for examples claims 3-4).

The claimed invention is overly broad and not adequately described as to a specific yeast comprising a specific polynucleotide that encodes the enzyme; and the art recognizes that several genes can encode the same protein. Claim 1 is devoid of a structure for the polynucleotide and the polypeptides and no correlation is made between structure and function because no specific embodiment is provided, claim encompasses any plant or animal enzyme that could be encoded by any polynucleotide in ascorbate pathway. The dependent claims hereto are included because they do not rectify all the missing information.
The claimed invention also includes additional polynucleotides that encodes collagen; and prolyl-4-hydroxylase, prolyl-3-hydroxylase and lysyl hydroxylase, among others (see claims 7-10, for example). A method for producing the recombinant yeast cell is also included and does not define the yeast or the polynucleotide utilized. The claimed invention is thus not adequately described and encompasses a large variable genus of structures and they may not retain the native activity.
The Court of Appeals for the Federal Circuit has recently held that a “written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as be structure, formula [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.” University of California v. Eli Lilly and Co., 1997 U.S. App. LEXIS 18221, at *23, quoting Fiers v. Revel, 25 USPQ2d 1601,1606 (Fed. Cir. 1993). To fully describe a genus of genetic material, which is a chemical compound, applicants must(1) fully describe at least one species of the claimed genus sufficient to represent said genus 
Furthermore, the 'written description' requirement.., serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed ....The descriptive text needed to meet these requirements varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence." Capon v. Eshhar, 418 F.3d 1349, 1357 (Fed. Cir. 2005). The purpose of the written description requirement "is to ensure that the scope of the right to exclude ... does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification." Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345-46 (Fed. Cir. 2000). The goal of the written description requirement is "to clearly convey the information that an applicant has invented the subject matter which is claimed." In re Barker, 559 F.2d 588, 592 n.4 (CCPA 1977) "A disclosure in an application, to be complete, must contain such description and details as to enable any person skilled in the art or science to which the invention pertains to make and use the invention as of its filing date." In re Glass, 492 F.2d 1228, 1232 (CCPA 1974).


The claims are read in light of the specification, however, the limitations of the specification cannot be read into the claims, and the claims as presented are not adequately described. The claimed invention is overly broad and encompasses a large variable genus of proteins, genes and yeast cells. The specification fails to provide any additional representative species of the claimed genus to show that applicant was in possession of the claimed genus. A representative number of species means that the species which are adequately described are representative of the entire genus.
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying 
Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus. Therefore, for all these reasons the specification lacks adequate
written description conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993).
The claims are read in light of the specification, however, the limitations of the specification cannot be read into the claims, and the claims as presented are not adequately described. The claimed invention is overly broad and encompasses a large variable genus of proteins, genes and yeast cells. The specification fails to provide any additional representative species of the claimed genus to show that applicant was in possession of the claimed genus. A representative number of species means that the species which are adequately described are representative of the entire genus.
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, 
Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus. Therefore, for all these reasons the specification lacks adequate
written description.



Conclusion


5.	 No claims are presently allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE ROBINSON whose telephone number is (571)272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi, can be reached at (571) 272-0956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HOPE A ROBINSON/Primary Examiner, Art Unit 1652